§§

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

APR 2
D°“"i"° J"‘“°S’ ) clerk u s uisrrairaz.i]ziaok
) Court§ for the District of 
Plainciff, )
)
v. ) Civil Acti0n No. \ w :'
) 10 uses
Eric Holder et al., )
)
Defendants. )
MEMORANDUM OPlNlON

This matter is before the Court on the plaintiff s pro se complaint and application to
proceed in forma pauperis. The application to proceed in forma pauperis will be granted and the
complaint will be dismissed pursuant to the Court’s authority under 28 U.S.C. § l915A(b).

The complaint purports to bring a claim under Bivens v. Six Unknown Agents of Fed. Bur.
of Narcotics, 403 U.S. 388 (1971), against the United States Attorney General, the United States
Attomey for the Northern District of Illinois, two assistant United States Attomeys who
prosecuted the plaintiff on cocaine trafficking, counterfeiting, and weapons charges, two named
federal agents involved in the plaintiff’s prosecution, and one John Doe federal agent. As relief,
the plaintiff seeks approximately $50 million in damages and a declaratory judgment finding that
each defendant violated certain criminal statutes.

Declaratory relief of the sort the plaintiff seeks is not available. A private citizen cannot
obtain a declaration of a violation of a federal criminal statute. A violation of a federal criminal
statute is established through a criminal prosecution initiated by the federal executive branch and
adjudicated by the federal judiciary. Therefore, the complaint must be dismissed for failure to
state a claim upon which relief may be granted. Moreover, if the complaint were not dismissed

on this ground, it would be dismissed on the basis of improper venue, as "a substantial part of the

giving rise to the claim occurred" in the Northern District of Illinois, not in the District of
Columbia. 28 U.S.C. § l39l(b)(2).
A separate order of dismissal accompanies this memorandum opinion.

%/i/ 2,0/ 0 United/States District Judge